Citation Nr: 1444045	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  09-40 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to October 1969 and from February 1970 to December 1971.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, he testified at an April 2014 hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file, so is of record.

Aside from his claim at issue for SMC based on the need for regular A&A, the Veteran also has indicated he would like his claim of entitlement to service connection for strokes reopened.  This claim has been previously considered and denied, including on the premise that the strokes were secondary to service-connected posttraumatic stress disorder (PTSD).  Because this other claim has been previously considered and denied, and since the Veteran did not appeal the decision, there has to be new and material evidence to reopen this claim before reconsidering it on its underlying merits.  Although the Agency of Original Jurisdiction (AOJ), the RO has not had opportunity to consider this additional issue, so the Board does not have jurisdiction to consider it in the first instance.  Therefore, the Board is referring this other claim to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

And as for the claim at issue for SMC based on the need for regular A&A, it requires further development before being decided on appeal, so the Board is remanding this claim to the AOJ.



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim for SMC based on the purported need for regular A&A, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran had a VA examination for his claim for A&A in August 2008.  The examiner noted the Veteran was impaired bilaterally due to prior cerebrovascular accidents (strokes).  The strokes, however, are not an adjudicated service-connected disability, nor are their resultant residuals.  During his April 2014 hearing, the Veteran testified that, because of his service-connected PTSD, he is sometimes unable to get out of bed and forgets to shower.  As the report of the August 2008 examination did not discuss his PTSD, another examination is needed to assist in determining whether his service-connected PTSD renders him so helpless as to require the regular A&A of another person or renders him permanently bedridden or housebound.  He argued during his hearing that, even if the impairment from the strokes is not considered, he still needs constant (24-hour) care because of the effects of his service-connected PTSD.

Accordingly, this SMC claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination concerning this claim for SMC based on the need for regular A&A (also to address whether the Veteran is housebound (HB), which is another possible basis of entitlement).

The VA examiner is specifically asked to render an opinion on whether the Veteran's service-connected PTSD (so not taking into consideration his non-service connected strokes and their residuals) results in physical and/or mental impairment rendering him so helpless as to require the regular A&A of another person or renders him permanently bedridden or house bound by reason of his service-connected disability.

To this end, the examiner is requested to discuss the following criteria in offering an opinion as to whether the Veteran is in need of regular A&A of another person:  (1) the inability of the Veteran to dress or undress himself or to keep himself ordinarily clean and presentable; (2) the frequent need of adjustment of any special prosthetic or orthopedic appliances that by reason of the particular disability or disabilities cannot be done without aid; (3) the inability of the Veteran to feed himself through loss of coordination of his upper extremities or through extreme weakness; (4) the inability of the Veteran to attend to the wants of nature; (5) the presence of incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment; (6) permanently bedridden status - a Veteran is bedridden when he has to stay in bed; i.e., staying in bed is required, choosing to take to bed does not qualify, nor does a temporary directive from a doctor to take bed rest for all or part of the day.  Comment is additionally needed concerning (7) whether the Veteran is housebound, meaning confined to his immediate premises or dwelling.

To reiterate, in making this determination, the examiner must consider the Veteran's service-connected PTSD, but not his non-service connected strokes and their residuals, or other non-service connected disabilities.


It is essential the claims file be made available to and reviewed by the examiner, including a complete copy of this remand.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



